Case 2:20-cv-11726-DMG-PD Document 12 Filed 01/21/21 Page 1 of 1 Page ID #:133




  1
                                                                           JS-6
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
      AMY WEI WANG, as an individual      )          Case No.: CV 20-11726-DMG (PDx)
 11                                       )
                   Plaintiff,             )
 12                                       )          ORDER RE STIPULATION FOR
             v.                           )          VOLUNTARY DISMISSAL WITH
 13                                       )          PREJUDICE [11]
      WERNERCO, a corporation and DOES 1- )
 14   50, Inclusive                       )
                                          )
 15                Defendants.            )
                                          )
 16                                       )
                                          )
 17                                       )
                                          )
 18
 19
 20        Pursuant to the parties’ stipulation, Plaintiff’s Complaint in this action is
 21 hereby dismissed with prejudice in its entirety. The parties shall bear their own
 22 costs. All scheduled dates and deadlines are VACATED.
 23
      DATED: January 21, 2021
 24
                                             ________________________________
 25                                          DOLLY M. GEE
 26
                                             UNITED STATES DISTRICT JUDGE

 27
 28
